DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 7/22/2019 and claims 1-2, 4-12 and 14-22 are pending in the application, including independent claims 1, 11 and 21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 6-9, 11, 14, 17-18 and 21-22 are objected to because of the following informalities:  
In claim 1, lines 10, the occurrence of "datagram transport layer security, DTLS," should be amended to --- “datagram transport layer security (DTLS)” ----
In claim 4, lines 2, the occurrence of "a transport control protocol, TCP, layer" should be amended to --- “a transport control protocol (TCP) layer” ----
In claim 6, lines 4, the occurrence of "the plurality of transport packets" should be amended to --- “the plurality of transport layer packets” ----
In claim 7, lines 2, the occurrence of "at least a portion of signaling" should be amended to --- “at least the portion of signaling” ----
In claim 8, lines 2, the occurrence of "at least a portion of signaling" should be amended to --- “at least the portion of signaling” ----
In claim 9, lines 2, the occurrence of "at least of portion of signaling " should be --- “at least the portion of signaling” ----
In claim 11, lines 9, the occurrence of "datagram transport layer security, DTLS," should be --- “datagram transport layer security (DTLS)” ----
In claim 14, lines 2, the occurrence of "a transport control protocol, TCP, layer" should be amended to --- “a transport control protocol (TCP) layer” ----
In claim 17, lines 2, the occurrence of "at least a portion of signaling" should be amended to --- “at least the portion of signaling” ----
In claim 18, lines 2, the occurrence of "at least a portion of signaling" should be amended to --- “at least the portion of signaling” ----
In claim 21, lines 10, the occurrence of "datagram transport layer security, DTLS," should be amended to --- “datagram transport layer security (DTLS)” ----
In claim 22, lines 1-2, the occurrence of "at least a portion of signaling" should be amended to --- “at least the portion of signaling” ----
Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	Claim limitation “a module--- detect ….,” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21-22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 11 lines 10-11 of the specification discloses “Device endpoint node 12 includes processing circuitry 20. Processing circuitry 20 includes processor 22 and memory 24. In addition to a traditional processor and memory, processing circuitry 20 may comprise integrated circuitry for processing and/or control, e.g., one or more processors and/or processor cores and/or FPGAs (Field Programmable Gate Array) and/or ASICs (Application Specific Integrated Circuitry). Processor 22 may be configured to access (e.g., write to and/or reading from) 
          	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 12, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1.
Regarding claim 1, Lim discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer/transport layer), the communication layer being a layer configured to use sequence numbers in (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the endpoint node comprising:
processing circuitry, the processing circuitry configured to (Fig.6 [0056]-[0057], MAC ARQ processors 602 and 608, HARQ processors 604 and 606):
detect a missing packet transmitted from another endpoint node (Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
attempt retransmission of the missing packet using the communication layer (Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer, HARQ NACK at step 8210 and HARQ BURST at step 823);
(Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer and MAC layer/communication layer); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission).
	Even though Lim discloses wherein attempt retransmission of the missing packet using the communication layer, determine if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer security, DTLS, protocol layer, in the same field of endeavor, Skuratovich teaches wherein the communication layer being a datagram transport layer security, DTLS, protocol layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake); 
(Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim to incorporate the teaching of Skuratovich in order to achieve zero-RTT (round trip time) for call initiation.	                    	It would have been beneficial to use the reliable TCP and re-transmit the packet loss over the TCP if no response is received within the short time interval due to heavy packet loss and the client retransmits the request according the non-preferred protocol e.g. TCP, e.g. HTTP/TCP if and when the protocol fallback time expires (S612) as 

Regarding claim 2, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.8 step 835-837 [0078], if the determination is made that an error has not occurred/successful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, ceasing retransmission of MAC PDU/missing packet using the physical layer and MAC layer /communication layer). Additionally, Skuratovich discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).


Regarding claim 4, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Skuratovich further discloses the transport layer is a transport control protocol, TCP, layer (Fig.1&1A-B [0024], the transport layer is a transport control protocol TCP/IP layer).


Regarding claim 10, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the processing circuitry is further configured to:
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.8 step 823-825 [0075], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the physical layer and MAC layer /communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was unsuccessful and Fig.9 [0080]-[0081], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was error/unsuccessful). Additionally, Skuratovich discloses the processing circuitry is further configured to:
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/ packet) using the communication layer was unsuccessful).


Regarding claim 11, Lim discloses wherein a method for an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer), the communication layer being a layer configured to use sequence numbers in messaging (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the method comprising:
detecting a missing packet transmitted from another endpoint node (Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspending at least a portion of signaling associated with retransmission of
the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
attempting retransmission of the missing packet using the communication layer (Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer, HARQ NACK at step 8210 and HARQ BURST at step 823);
determining if retransmission of the missing packet using the communication layer is unsuccessful (Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer (Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission). 
	Even though Lim discloses wherein attempting retransmission of the missing packet using the communication layer, determining if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake);
determining if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing retransmission of the missing packet using the transport layer (Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).


Regarding claim 12, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.8 step 835-837 [0078], if the determination is made that an error has not occurred/successful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, ceasing retransmission of MAC PDU/missing packet using the physical layer and MAC layer /communication layer). Additionally, Skuratovich discloses if the determination is made that retransmission of the missing packet using the communication layer is successful, ceasing retransmission of the missing packet using the transport layer (Fig.6 step S618-S620 [0214], if it determines it successes/full response is received, halting/ceasing retransmission of a non-preferred transport protocol (e.g., TCP/transport layer) using the transport layer).

Regarding claim 14, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses the transport layer is a transport control protocol, TCP, layer (Fig.2 [0063], the transport layer is a transport control protocol TCP/IP layer).

Regarding claim 20, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses in response to determining retransmission of the missing packet using the communication layer is unsuccessful, causing the communication layer to notify the transport layer that the retransmission of the missing packet using the communication layer was unsuccessful (Fig.8 step 823-825 [0075], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the physical layer and MAC layer /communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was unsuccessful and Fig.9 [0080]-[0081], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing the communication layer to notify the transport layer that the retransmission of the HARQ burst/missing packet using the communication layer was error/unsuccessful). Additionally, Skuratovich discloses in response to determining retransmission of the (Fig.6 steps S604-S616 [0200]-[0206], in response to determining if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts, causing the preferred protocol (DTLS/communication layer) to notify the non-preferred transport protocol (e.g., TCP/transport layer) that the retransmission of the request (message/packet) using the communication layer was unsuccessful).

Regarding claim 21, Lim discloses wherein an endpoint node configured to access a transport layer and a communication layer different from the transport layer (Fig.6 [0056]-[0057], the sender is accessing an upper layer/transport layer and MAC layer and physical layer PHY/communication layer different from the upper layer), the communication layer being a layer configured to use sequence numbers in messaging (Fig.6 [0056]-[0058], MAC layer and physical layer PHY/communication layer using user data/sequence numbers in messaging and Fig.1&6 [0010], HARQ method and MAC ARQ method using the sequence of transmitted data and Fig.1&6 [0005]-[0006], IEEE 802.16 standard uses several types of sequence numbers: FSN, BSN, …), the endpoint node (Fig.6 [0056], terminal and base station acting as the sender or the receiver) comprising:
(Fig.6 [0056]-[0057], MAC ARQ processors 602 and 608, HARQ processors 604 and 606 module):
detect a missing packet transmitted from another endpoint node (Fig.6 [0062], determining/detecting an error has occurred in the received HARQ burst/missing packet transmitted from another endpoint node and Fig.6 [0008], error detection for packets received by a receiver in the ARQ technique and Fig.8 step 819 [0074], detecting HARQ burst/missing packet transmitted from another endpoint node);
temporarily suspend at least a portion of signaling associated with retransmission of the missing packet using the transport layer based on the detected missing packet (Fig.8 step 829 [0074]-[0076], ARQ retransmission timeout stays suspended until step 829 based on the detected HARQ burst/missing packet and Fig.10 [0083]-[0084], temporarily suspend states of the ARQ of the MAC layer such as a “wait for HARQ end” state, a “wait for retransmission” state);
attempt retransmission of the missing packet using the communication layer (Fig.8 step 821-823 [0075], attempt retransmission of the HARQ burst/missing packet using the physical layer/communication layer);
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.8 step 825 [0075], determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer); and
in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer (Fig.8 step 827-833 [0076]-[0077], in response to determining whether an error has occurred/unsuccessful in the retransmitted HARQ burst/missing packet using the physical layer/communication layer, causing retransmission of MAC PDU/missing packet using the physical layer and MAC layer and upper layer 600, 610 in Fig.6 and Fig.11 [0092] using the upper layer HARQ retransmission).
	Even though Lim discloses wherein attempt retransmission of the missing packet using the communication layer, determine if retransmission of the missing packet using the communication layer is unsuccessful; and in response to determining retransmission of the missing packet using the communication layer is unsuccessful, cause retransmission of the missing packet using the transport layer but Lim does not specifically discloses the communication layer being a datagram transport layer security, DTLS, protocol layer, in the same field of endeavor, Skuratovich teaches wherein the communication layer being a datagram transport layer security, DTLS, protocol layer (Fig.1&1A-B [0060], communication layer is datagram transport layer security (DTLS) protocol layer when operating according to DTLS, a DTLS connection 117’ between the client device 102 and server 110 is established by the DTLS handshake); 
determine if retransmission of the missing packet using the communication layer is unsuccessful (Fig.6 steps S604-S608 [0200]-[0205], attempts to transmit a request (message/packet) using a preferred protocol (DTLS, communication layer) expecting a response (message/packet), determines if it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again); 
(Fig.6 steps S612-S616 [0200]-[0206], if it determines it fails or the response is missing it will retry/reattempt retransmission using the communication layer (preferred protocol) again. If it is unsuccessful using the preferred protocol (DTLS/communication layer) after a period of time/attempts it will fallback/ retransmission to a non-preferred transport protocol (e.g., TCP/transport layer) using TCP/transport layer and Fig.4-5 [0194], re-transmitting a request (message/packet) using the TCP (i.e., transport layer) if no response is received within the short time interval due to heavy packet loss).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim to incorporate the teaching of Skuratovich in order to achieve zero-RTT (round trip time) for call initiation.	                    	It would have been beneficial to use the reliable TCP and re-transmit the packet loss over the TCP if no response is received within the short time interval due to heavy packet loss and the client retransmits the request according the non-preferred protocol e.g. TCP, e.g. HTTP/TCP if and when the protocol fallback time expires (S612) as taught by Skuratovich to have incorporated in the system of Lim to provide secure signaling between the initiating device and the responding device during the initial establishment the communication event. (Skuratovich, Fig.1&1A-B [0033], Fig.1&1A-B [0060], Fig.4-5 [0194] and Fig.6 steps S612-S616 [0200]-[0206])





Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 further in view of Di Crescenzo [hereinafter as Di Crescenzo], US 2010/0031042 A1.
Regarding claim 5, Lim and Skuratovich disclose all the elements of claim 1 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; detecting a sequence number of at least one of the plurality of communication layer packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets.
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer
packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).


Regarding claim 6, Lim and Skuratovich disclose all the elements of claim 1 as stated above.
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of transport layer packets; detecting a sequence number of at least one of the plurality of transport packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets.
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
(Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Lim and Skuratovich to achieve significant bandwidth savings. (Di Crescenzo, Fig.1-2 [0014], Fig.5 [0097], Fig.6 Table 6 [0107], and Fig.6 Table 6 [0108])

Regarding claim 15, Lim and Skuratovich disclose all the elements of claim 11 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of communication layer packets; 
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of communication layer packets (Fig.5 [0097], managing/ monitoring a plurality of communication layer handshake packets); detecting a sequence number of at least one of the plurality of communication layer
packets (Fig.6 Table 6 [0107], a sequence number of the plurality of communication layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of communication layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of communication layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, ChangeCipherSpec, and Finished messages which would have message sequence numbers 0x01, 0x02, 0x03, 0x04, respectively upon retransmission. The ServerHello and ServerKeyExchange messages would be rejected because of replay detection. Only upon a second retransmission will sequence numbers outside the replay detection window be acquired and be accepted, assuming the record sequence is not reset during retransmission as taught by Di Crescenzo to have incorporated in the system of Lim 

Regarding claim 16, Lim and Skuratovich disclose all the elements of claim 11 as stated above. 
	However, Lim and Skuratovich does not explicitly disclose the detection of the missing packet includes: monitoring a plurality of transport layer packets; detecting a sequence number of at least one of the plurality of transport packets; and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets.
	In the same field of endeavor, Di Crescenzo teaches wherein the detection of the missing packet includes: monitoring a plurality of transport layer packets (Fig.5 [0097], managing/ monitoring a plurality of DTLS transport layer handshake packets);
detecting a sequence number of at least one of the plurality of transport packets (Fig.6 Table 6 [0107], a sequence number of the plurality of DTLS transport layer packets is detected); and determining the missing packet occurred based on the detected sequence number of at least one of the plurality of transport layer packets (Fig.6 Table 6 [0108], determining the missing packet lost is occurred based on the detected sequence number of the plurality of DTLS transport layer packets).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Di Crescenzo in order to facilitate better Industry adoption.	                    	It would have been beneficial to use the ServerHello, ServerKeyExchange, 



Claims 7, 8, 9, 17, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [hereinafter as Lim], US 2007/0214399 A1 in view of in view of Skuratovich et al. [hereinafter as Skuratovich], US 2017/0163694 A1 further in view of Kurata et al. [hereinafter as Kurata], US 2009/0268747 A1.
Regarding claim 7, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])

Regarding claim 8, Lim and Skuratovich disclose all the elements of claim 1 as stated above wherein Lim further discloses the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the transport layer that retransmission using the communication layer is attempted).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.7 [0111], Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 9, Lim and Skuratovich disclose all the elements of claim 1 as stated above.  
	However, Lim and Skuratovich does not explicitly disclose wherein the temporarily suspending of at least of portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node.
	In the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least of portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of 

Regarding claim 17, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which 

Regarding claim 18, Lim and Skuratovich disclose all the elements of claim 11 as stated above wherein Lim further discloses the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the upper/ transport layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted, in the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes the communication layer notifying the transport layer that retransmission using the communication layer will be attempted (Fig.7 [0111], notifying the communication layer that retransmission using the communication layer is attempted Fig.16 [0332], TCP packet processing unit is notifying the transport layer that retransmission using the communication layer is attempted).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.7 [0111], Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 19, Lim and Skuratovich disclose all the elements of claim 11 as stated above.  
	However, Lim and Skuratovich does not explicitly disclose wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node .
	In the same field of endeavor, Kurata teaches wherein the temporarily suspending of at least the portion of signaling associated with retransmission of the missing packet using the transport layer includes temporarily suspending transmission of duplicate acknowledgments to the other endpoint node (Fig.15 [0319], temporarily suspending the data transmission to the other endpoint node and Fig.16 [0330], temporarily suspending the data transmission of duplicate acknowledgments to the other endpoint node).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the transmitting side apparatus 38 which detects that a packet loss has occurred on the network, and immediately retransmits a data packet P158 without waiting for a time-out (TCP fast retransmission function) when the transmitting side apparatus 38 receives ACK packets having a duplicated ACK number four times in a row as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.15 [0319], Fig.16 [0330] and Fig.27 [0410])

Regarding claim 22, Lim and Skuratovich disclose all the elements of claim 2 as stated above wherein Lim further discloses the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission using the communication layer is expected (Fig.8 [0075]-[0076], a negative response HARQ NACK is notifying the communication layer that retransmission using the communication layer is expected).
	Even though Lim and Skuratovich disclose wherein the temporarily suspending of at least a portion of signaling associated with retransmission of the missing packet using the transport layer includes notifying the communication layer that retransmission (Fig.16 [0332], TCP packet processing unit is notifying the communication layer that retransmission using the communication layer is expected).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Lim and Skuratovich to incorporate the teaching of Kurata in order to achieve more efficient data transfer.	                    	                                                             	It would have been beneficial to use the TCP packet processing unit 64 which notifies the reception rate determining unit 70 that a packet loss has occurred and the retransmission packet has been received when the receiving side apparatus 31 receives the retransmitted data packet P158 as taught by Kurata to have incorporated in the system of Lim and Skuratovich to improve data transfer efficiency. (Kurata, Fig.16 [0332] and Fig.27 [0410])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al. (Pub. No.: US 2013/0166982 A1) teaches Method, Apparatus and System for Sending and Receiving a Media Stream. 

Ma et al. (Pub. No.: US 2017/0033889 A1) teaches Method and Apparatus for Controlling Handshake in a Packet Transmission Network.

Yang et al. (Pub. No.: US 2005/0226241 A1) teaches Method and Apparatus to Provide Network Data Recovery Optimization with Header Compression Enabled in Unreliable Environment.

Nguyen et al. (Pub. No.: US 2015/0109942 A1) teaches Detecting Packet Loss and Retransmission in a Network Environment.

Bai et al. (Pub. No.: US 2016/0112900 A1) teaches Data Transmission Method and Apparatus, Base Station, and User Equipment. 

Shemer et al. (Pub. No.: US 2016/0366206 A1) teaches Platform for Multiple Device Playout. 

Himawan (Pub. No.: US 2014/0245453 A1) teaches Method and Apparatus for Transmitting a User Datagram Protocol Message that is Larger than a Defined Size. 

Makharia et al. (Pub. No.: US 2014/0219184 A1) teaches Radio Multiplexer Aware TCP Layer. 

Kolhi et al. (Pub. No.: US 2016/0261632 A1) teaches Methods and Arrangement for Cloud Caching. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414